NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1358-20

GUPTA HOLDINGS, LLC,

          Plaintiff-Respondent,

v.

WANSUP OH,

     Defendant-Appellant.
_______________________

                   Submitted January 5, 2022 – Decided March 4, 2022

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Docket No. DC-004185-20.

                   Cho Legal Group, LLC, attorneys for appellant (Kristen
                   M. Logar, of counsel and on the brief).

                   Michael D. Mirne, attorney for respondent.

PER CURIAM
      We have been advised that this matter has been amicably resolved and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal is

dismissed without prejudice and without costs.

      Dismissed.




                                                                             A-1358-20
                                        2